Citation Nr: 0735588	
Decision Date: 11/09/07    Archive Date: 11/26/07

DOCKET NO.  06-38 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss disability.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel
INTRODUCTION

The appellant served on active duty from September 1968 to 
April 1970.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from an August 2006 rating decision of the 
Buffalo, New York, Department of Veterans Affairs (VA) 
Regional Office (RO).

In June 2007, the appellant presented sworn testimony at 
travel Board hearing before the undersigned.


FINDINGS OF FACT

1.  Hearing loss disability was not manifest during service 
and an organic disease of the nervous system affecting 
hearing was not manifest within one year of separation from 
service; hearing loss disability is not attributable to 
service.

2.  Tinnitus was not manifest during service; tinnitus is not 
attributable to service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss disability was not incurred in or 
aggravated by service, nor can an organic disease of the 
nervous system affecting hearing be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.385 (2007).

2.  Tinnitus was not incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA must 
inform the claimant of any information and evidence not of 
record that (1) is necessary to substantiate the claim as to 
all five elements of the service connection claim (including 
degree of disability and effective date of disability (See 
Dingess/Hartman  v. Nicholson, 19 Vet. App. 473 (2006); (2) 
VA will seek to provide; and (3) the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a) (West 2002); Quartuccio, 
supra. at 187; 38 C.F.R. § 3.159(b) (2005).  As a fourth 
notice requirement, VA must "request that the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim."  38 C.F.R. § 3.159(b) (1); see also 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  Notice must be provided "at the time" that 
VA receives a completed or substantially complete application 
for VA-administered benefits.  Pelegrini at 119 (2004).  This 
timing requirement applies equally to the initial-disability-
rating and effective-date elements of a service connection 
claim.  Dingess/Hartman, supra.

The Board finds that the VCAA letters sent to the appellant 
in August 2005 addressing hearing loss and in May 2006 
addressing tinnitus essentially complied with statutory 
notice requirements as outlined above.  VA notified the 
appellant of the evidence obtained, the evidence VA was 
responsible for obtaining, and the evidence necessary to 
establish entitlement to the benefits sought including the 
types of evidence that would assist in this matter.  Also, VA 
notified the appellant that he should submit evidence in his 
possession or alternatively provide VA with sufficient 
information to allow VA to obtain the evidence on his behalf.  
Lastly, the Board notes that notice of the disability rating 
and effective date elements was provided in March 2006, 
before the initial rating decision.

VA has also satisfied its duty to assist the appellant under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  Service medical 
records and VA treatment records have been associated with 
the claims folder.  Additionally, the appellant submitted all 
medical records in his possession along with a private 
medical statement.  The appellant was afforded the 
opportunity to appear for a hearing.  He exercised this right 
and testified before the undersigned at a travel Board 
hearing in June 2007.  At that time, the appellant noted that 
medical records dated soon after service discharge were 
unavailable, destroyed because they were more than 10 years 
old.  We find that there is no indication that there is any 
additional relevant evidence to be obtained either by the VA 
or by the appellant, and there is no other specific evidence 
to advise him to obtain.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 38 C.F.R. § 3.159, clearly 
require the Secretary to notify a claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by the Secretary). 

Accordingly, the Board concludes it should proceed, as 
specific notice as to what evidence the appellant could or 
should obtain was provided and no additional pertinent 
evidence was submitted.  The claimant has had sufficient 
notice of the type of information needed to support the claim 
and the evidence necessary to complete the application.  
Therefore, the duty to assist and notify as contemplated by 
applicable provisions, including VCAA, has been satisfied.  
As such, the Board finds that the development requirements of 
the VCAA have also been met.  VA has done everything 
reasonably possible to assist the claimant.  Accordingly, 
appellate review may proceed without prejudice to the 
claimant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Service Connection

Initially, the Board notes the appellant served during the 
Vietnam Era and that he had service in Vietnam from April 
1969 to April 1970.  Form DD 214 shows that he was a 
helicopter mechanic and reflects no citations or awards 
indicative of combat service.  The appellant did not engaged 
in combat and he does not assert that his claimed hearing 
loss with tinnitus is a result of combat.  Therefore, the 
provisions of 38 U.S.C.A. § 1154(b) are not for application 
in this matter.

Compensation may be awarded for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131.  Service connection basically means 
that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 C.F.R. 
§ 3.303.

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303.

Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  However, "[a] 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).

Service connection for an organic disease of the nervous 
system may be granted if manifest to a compensable degree 
within one year following separation from service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 
3.307, 3.309.

A "disability" is generally "an impairment in earnings 
capacity resulting from such diseases and injuries and their 
residual conditions in civil occupations."  38 C.F.R. § 4.1.

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the in-service 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1995).

The Court has also held that generally, to prove service 
connection, a claimant must submit (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) evidence of a 
nexus between the current disability and the in-service 
disease or injury.  See Pond v. West, 12 Vet. App. 341, 346 
(1999); see also Rose v. West, 11 Vet. App. 169, 171 (1998).

The appellant avers that his hearing loss disability arose 
due to noise exposure in service.  Specifically, he asserts 
that he was exposed to weapons fire on the rifle range at 
Fort Dix without hearing protection and that he had hearing 
loss with tinnitus since that time.

Service medical records are silent for any complaints of or 
treatment for hearing loss or tinnitus.  On separation 
examination in April 1970, the appellant's hearing was 15 in 
the right ear and 15 in the left ear on whisper voice 
testing.  On the history portion of that examination, the 
appellant denied ear trouble and hearing loss.

The appellant submitted medical records from the Center for 
Occupational Health showing diagnoses for hearing loss as 
early as December 1998.  Pure tone thresholds in decibels 
were reported as follow:
 



HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
15
45
90
LEFT
10
10
15
5
40

On a health history given in December 2001 and December 2002, 
the appellant denied ear disorders, loss of hearing or 
balance.  But on a health history given in December 2003, he 
reported a positive history for ear disorders, loss of 
hearing or balance.

On VA audiological examination in March 2005, the appellant 
reported high pitched, medium ringing in both ears due to 
noise exposure on the rifle range during basic training.  He 
said that ear protection was not provided.  By history, the 
appellant had noise exposure in the military and from driving 
a diesel truck for 35 years.  Testing revealed bilateral 
sensorineural hearing loss.

In a letter dated April 2006, A.S., M.D., reported that he 
examined the appellant in about 1970 for hearing loss, and 
that he recalls diagnosing the appellant with hearing loss 
and tinnitus at that time.  The physician acknowledged that 
he had no records from 36 years earlier and relied on his 
memory at this time regarding the appellant.

In June 2007, the appellant testified that he had tinnitus 
since basic training on the rifle range.  He noted that he 
was not given ear protection.  The appellant indicated that 
he was seen by his private physician Dr. A.S. soon after 
service and he referred the appellant to an ear specialist.  
The appellant testified that he did not report tinnitus on 
his Department of Transportation physicals.  He acknowledged 
working as a diesel truck driver following service and that 
it was noisy.

Hearing Loss

The competent evidence of record shows that bilateral hearing 
loss disability was first manifested more than a year after 
service.  Hearing was 15/15 on whisper voice testing and no 
hearing defect was found at his separation physical of April 
1970.  The first documented evidence of record of bilateral 
hearing loss disability is on a December 1998 physical by the 
Center for Occupational Health.  This is more than 28 years 
after separation from service.

The Board is aware that the ability to perceive sound comes 
to a layman through his senses.  Therefore, although a layman 
is not competent to establish the presence of disability 
within the meaning of 38 C.F.R. § 3.385, a layman is 
competent to report a decreased ability to hear sound.  See 
Layno v. Brown, 6 Vet. App. 465 (1994).  The appellant stated 
that he noticed hearing loss soon after service and sought 
medical care from his private physician in around 1970.  His 
private physician, Dr. A.S. reported in April 2006 that he 
recalled diagnosing the appellant with hearing loss in about 
1970.  However, there are no documented complaints or 
findings for hearing loss for 28 years after service, and Dr. 
A.S.'s recollections are from more than 3 decades earlier.  
Unlike the appellant, Dr. A.S. did not recall that he had 
referred the appellant to an ear specialist.  The report by 
Dr. A.S. of diagnosing hearing loss has diminished probative 
value in view of the significant gap in time between the 
reported diagnosis in 1970 and his statement in 2006, coupled 
with the absence of any corroborating records.  The Board 
notes that the presence or absence of a hearing loss 
disability is determined by appropriate testing methods.  
38 C.F.R. § 3.385.  Nothing in the statement by Dr A.S. 
established the presence of a hearing loss disability by 
approved means and his report certainly does not establish 
disability to a degree of 10 percent so as to warrant 
consideration of presumptive service connection.  In fact, 
the statement from Dr. A.S. does not establish the basis for 
the diagnosis that was reached.  Accordingly, the Board finds 
more probative, in a merits context, the normal separation 
examination in April 1970 in view of the lack of probative 
evidence of treatment during the intervening years between 
1970 and 1998.  See Savage v. Gober, 10 Vet.App. 488 (1997).

In sum, bilateral hearing loss disability was not manifest 
during service or for many years thereafter.  The appellant's 
assertion of hearing loss disability due to in-service noise 
exposure is not supported and is not reliable.  His assertion 
of hearing loss is contradicted by more probative evidence.

Accordingly, service connection is denied.  The preponderance 
of the evidence is against the claim for service connection 
for bilateral hearing loss disability.  Absent a relative 
balance of the evidence, the evidence is not in equipoise and 
the benefit-of-the-doubt doctrine does not apply.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Tinnitus

The appellant avers that tinnitus is a consequence of noise 
exposure while in service, specifically due to noise exposure 
from the rifle range.  He alleges that he has had tinnitus 
since the initial noise exposure during basic training.

After carefully reviewing all evidence of record, the Board 
finds that the preponderance of the evidence is against the 
claim for service connection for tinnitus.

The competent evidence of record shows that tinnitus was 
first manifested more than a year after service.  Although 
Dr. A.S. reported in April 2006 that he had seen the 
appellant for tinnitus in 1970, the appellant's ears were 
normal at the separation physical in April 1970 and there was 
no documented complaints for tinnitus until the appellant 
filed his claim in November 2004.  The appellant acknowledged 
in sworn testimony that he had not reported tinnitus any 
medical history post service.

The first medical evidence of record of tinnitus is the VA 
audiological examination of March 2005 during which the 
appellant reported a history of tinnitus since noise exposure 
on the rifle range in service.

The diagnosis for tinnitus reported by Dr. A.S. has 
diminished probative value in view of the significant gap in 
time between the reported diagnosis in 1970 and his statement 
in 2006, coupled with the absence of any corroborating 
records.  The Board finds more probative, in a merits 
context, the normal separation examination in April 1970 in 
view of the lack of evidence of treatment during the 
intervening years between 1970 and 1998.

The probative evidence indicates that tinnitus was not 
manifest in service or within one year of service discharge.  
The first evidence of record of a complaint of tinnitus is in 
November 2004 when the appellant filed the claim for 
tinnitus.  The Board views the appellant's silence on his 
occupational physicals as probative evidence that tinnitus 
was not manifest in service or within one year of service 
discharge.  The appellant's failure to report tinnitus while 
reporting other pertinent medical history to an examiner 
constitutes negative evidence.

The Board is aware that the appellant is competent to state 
that he is experiencing tinnitus.  See Layno, supra.  
However, the appellant stated that he noticed tinnitus since 
his basic training and there is no corroborating evidence of 
complaints of tinnitus for 34 years after service.  In a 
merits context, a lack of evidence of treatment is for 
consideration.  See Savage v. Gober, 10 Vet.App. 488 (1997).  
The appellant's remote assertion of tinnitus is unsupported 
by the contemporaneous report of separation, the more 
probative evidence.  The assertion of continuity since 
service is not viewed as reliable.

In sum, tinnitus was not manifest during service or for many 
years thereafter.  The appellant is not competent to 
attribute any current complaints or findings of tinnitus to 
noise exposure in service.  The appellant's assertion of 
tinnitus due to in- service noise exposure is not supported 
and is not competent.

Accordingly, service connection is denied.  The preponderance 
of the evidence is against the claim for service connection 
for tinnitus.



ORDER

Service connection for bilateral hearing loss disability is 
denied.

Service connection for tinnitus is denied.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


